Exhibit 10.1

PURCHASE AND SALE AGREEMENT

 

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is executed by and between
Olde Naples Self Storage South, LLC, a Florida limited liability company
(“Seller”), and SST IV Acquisitions, LLC, a Delaware limited liability company
(“Purchaser”).

 

In consideration of the mutual covenants and representations herein contained,
and other good and valuable consideration the receipt and sufficiency of which
are hereby acknowledged, Seller and Purchaser agree as follows:

 

1.
PURCHASE AND SALE

 

1.1

Purchase and Sale.  Subject to the terms and conditions of this Agreement,
Seller hereby agrees to sell and convey to Purchaser, and Purchaser hereby
agrees to purchase from Seller, all of the following described property (herein
collectively called the “Property”):

 

(a)

Land.  That certain tract of land located at 275 Goodlette-Frank Road N, Naples,
Florida 34102,  containing approximately 2.53 acres, and being more particularly
described on Exhibit “A” attached hereto and made a part hereof (herein, the
“Land”).

(b)

Easements.  All easements, if any, benefiting the Land or the “Improvements” (as
defined in Section 1.1(d) of this Agreement).

(c)

Rights and Appurtenances.  All rights and appurtenances pertaining to the Land,
including any right, title and interest of Seller in and to adjacent streets,
alleys or rights-of‑way.

(d)

Improvements.  All improvements and related amenities in and on the Land,
comprising approximately 77,879 net rentable square feet of storage space and
660 rental units and forty (40) wine lockers, and being commonly known as “Olde
Naples Self Storage” (herein, the “Improvements”).

(e)

Leases.  Seller’s interest under all written leases, occupancy agreements and
rental agreements (collectively, the “Leases”) for rental units in the Property,
including all tenant leasing files, together with all tenant security deposits
held by Seller on the “Closing Date” (as defined in Section 6.1 of this
Agreement).

(f)

Tangible Personal Property.  All appliances, fixtures, equipment, machinery,
furniture, carpet, drapes and other items of personal property owned by Seller
and located on or about the Land and the Improvements (the “Tangible Personal
Property”), including, without limitation, those items of personal property set
forth on Exhibit “D” attached hereto.

(g)

Contracts.  Seller’s interest (to the extent the same is assignable) under the
“Contracts” (as defined below), other than the “Rejected Contracts” (as defined
below).

(h)Intangible Property.  All intangible property owned by Seller and pertaining
to the Land, the Improvements, or the Tangible Personal Property, including,
without limitation, (i) all "yellow page" advertisements, (ii) all transferable
utility contracts, (iii) all transferable telephone exchange numbers, including
the telephone number (239) 262-6133, (iv) all

--------------------------------------------------------------------------------

plans and specifications, (v) all licenses, permits, engineering plans and
landscape plans, (vi) all assignable warranties and guarantees relating to the
Property or any part thereof, (vii) all internet websites and other internet
related property rights owned by Seller and/or any affiliate thereof and
relating to the Property, including the domain name oldenaplesstorage.com, and
the website information, paid search campaigns and local listing information
listed on Exhibit “C”, if any, attached hereto,  and (viii) all of Seller’s
right, title and interest in and to the trade name “Olde Naples Self Storage”.

 

2.
PURCHASE PRICE

 

2.1

Purchase Price.  The purchase price (the “Purchase Price”) for the Property
shall be the sum of Twenty Seven Million Two Hundred Fifty Thousand and no/100
Dollars ($27,250,000.00), subject to prorations and adjustments as set forth in
this Agreement, and shall be paid by Purchaser to Seller at the Closing by wire
transfer of immediately available funds to the “Escrow Agent” (as defined below)
on the Closing Date in accordance with wire transfer instructions to be provided
by the Escrow Agent.  The parties hereto agree that Purchaser may elect, at its
option, to allocate up to ten percent (10%) of the Purchase Price to goodwill,
and should Purchaser make such election then the balance of the Purchase Price
shall be allocated by Purchaser to the Land and Improvements (collectively the
“Real Property”).

 

3.
EARNEST MONEY

3.1

Earnest Money.  

(A)

Purchaser shall deliver to Fidelity National Title, 555 S. Flower St., Ste.
4420, Los Angeles, CA 90071, Attn: Bobby Grich/Jessica Avila (“Escrow Agent”),
as agent for a national title underwriter acceptable to Purchaser (“Title
Company”), within three (3) business days after the “Effective Date” (as defined
below), an earnest money deposit (the “Initial Deposit”) in the amount of Two
Hundred Fifty Thousand and no/100 Dollars ($250,000.00).  In the event that
Purchaser delivers the “Closing Notice” (as defined in Section 4.1.1 of this
Agreement) to Seller, then within three (3) business days following the
expiration of the “Approval Period” (as defined in Section 4.1.1 of this
Agreement), Purchaser shall make an additional deposit (the “Additional
Deposit”) with Escrow Agent in the amount of Two Hundred Fifty Thousand and
no/100 Dollars ($250,000.00)  .    

(B)The Initial Deposit, together with the Additional Deposit, if delivered
hereunder, and together with all interest accrued thereon, are herein
collectively called the “Earnest Money”.  The Initial Deposit and the Additional
Deposit, if made, shall be invested by the Escrow Agent in an FDIC-insured,
interest‑bearing account as Purchaser shall direct.  If the sale of the Property
is consummated under this Agreement, the Earnest Money shall be paid to Seller
and applied as a credit against the Purchase Price at Closing.  If Purchaser
terminates this Agreement in accordance with any right to terminate granted to
Purchaser by the terms of this Agreement, the Earnest Money shall be returned to
Purchaser by Escrow Agent, and neither party hereto shall have any further
rights or obligations under this Agreement except for such obligations which by
their terms expressly survive the termination of this Agreement (the “Surviving
Obligations”).

 

4.
CONDITIONS TO CLOSING

4.1Seller’s Obligations.  Seller shall deliver to Purchaser (at Seller’s
expense), within three (3) days after the Effective Date, true, correct,
complete and legible copies of all of the due diligence items

--------------------------------------------------------------------------------

listed on Schedule “A” attached hereto and incorporated herein with respect to
the Property that are in Seller’s possession and control (collectively, the “Due
Diligence Items”).  

4.1.1

Approval Period.  During the period commencing on the Effective Date and
expiring at 5:00 p.m. Central Time on the fortieth (40th) day following the
Effective Date (the “Approval Period”), the following matters shall be
conditions precedent to Purchaser’s obligations under this Agreement:

(a)Purchaser’s being satisfied, in Purchaser’s sole discretion, that the
Property is suitable for Purchaser’s intended use; and

(b)Purchaser’s being satisfied, in Purchaser’s sole discretion, with all of the
Due Diligence Items.

Purchaser may (but shall not be obligated to) terminate this Agreement by
delivering written notice of such termination to Seller at any time prior to the
expiration of the Approval Period, if, in Purchaser's sole and absolute
discretion, Purchaser decides not to consummate the purchase of the Property
contemplated hereby.  In such event, this Agreement will terminate as of the
date of such notice, and neither party shall have any further rights or
obligations hereunder except for the Surviving Obligations.  If, in Purchaser’s
sole and absolute discretion, Purchaser determines that it desires to consummate
the purchase of the Property contemplated hereby, then Purchaser will give
written notice thereof (the “Closing Notice”) to Seller, prior to the expiration
of the Approval Period.  In the event that Purchaser provides Seller with the
Closing Notice, then Purchaser will be deemed to have waived its termination
rights under this Section 4.1.1, and the parties will proceed to Closing,
subject to all other terms and conditions of this Agreement.  If Purchaser does
not give Seller the Closing Notice prior to the expiration of the Approval
Period and has not previously terminated this Agreement by written notice to
Seller, then this Agreement automatically shall terminate upon the expiration of
the Approval Period, and, in such event, neither party shall have any further
rights or obligations hereunder except for the Surviving Obligations.  In either
of such events terminating this Agreement, immediately following written request
from Purchaser to the Escrow Agent,  the Escrow Agent shall return all of the
Earnest Money to Purchaser,  without the consent or joinder of Seller being
required and notwithstanding any contrary instructions which might be provided
by Seller.

4.1.2Title Commitment. Seller shall convey good and marketable fee simple title
to  the Real Property to Purchaser at Closing, subject only to the “Permitted
Encumbrances” (defined below).  Within five (5) days following the Effective
Date, Seller shall obtain, at its sole cost and expense, and deliver to
Purchaser, a title commitment (the “Title Commitment”) for a standard form ALTA
Owner's Policy of Title Insurance (the “Title Policy”) in the amount of the
Purchase Price, issued by the Escrow Agent on behalf of the Title Company,
insuring good and marketable fee simple title to the Real Property, together
with legible copies of all exceptions listed therein.  Purchaser shall have ten
(10) days following its receipt of the Title Commitment, legible copies of all
exceptions listed therein and the “Survey” (defined below), to deliver to Seller
written notice of Purchaser’s objections to title (the “Title Objection
Letter”).  Seller shall have the right, but not the obligation, to cure
Purchaser’s objections to title; subject, however, to Seller’s obligation to
remove all “Monetary Liens” (as defined below) by Closing.  Seller shall notify
Purchaser in writing within five (5) days following Seller’s receipt of the
Title Objection Letter concerning which title objections, if any, Seller has
agreed to cure.  In the event that Seller does not undertake to cure all of the
objections in the Title Objection Letter to Purchaser’s sole satisfaction (or
does not timely respond to the Title Objection Letter), then Purchaser shall
have the right for five (5) days after receipt of Seller’s response to the Title
Objection Letter (or five (5) days following the expiration of the period within
which Seller was to so respond) to either (i) waive any such title objection in
writing and proceed to Closing (in which event such waived title objection shall
be deemed to be a “Permitted Encumbrance”, as defined below), or (ii)  terminate
this Agreement upon written notice to Seller and receive an immediate refund of

--------------------------------------------------------------------------------

the Earnest Money, without the consent or joinder of Seller being required and
notwithstanding any contrary instructions which might be provided by Seller, in
which event neither party hereto shall have any further rights or obligations
under this Agreement except for the Surviving Obligations.  All exceptions set
forth in Schedule B of the Title Commitment which are not objected to by
Purchaser (including matters initially objected to by Purchaser which objections
are subsequently waived in writing) are herein collectively called the
“Permitted Encumbrances”.  In the event that any update to the Title Commitment
or Survey indicates the existence of any liens, encumbrances or other defects or
exceptions (the “Unacceptable Encumbrances”) which were not shown in the initial
Title Commitment or Survey and that are unacceptable to Purchaser, in its sole
discretion, Purchaser shall within five (5) days after receipt of any such
update to the Title Commitment or Survey notify Seller in writing of its
objection to any such Unacceptable Encumbrance (the “Unacceptable Encumbrance
Notice”).  Notwithstanding anything to the contrary contained herein, Seller
shall have no obligation to take any steps or bring any action or proceeding or
otherwise to incur any expense whatsoever to eliminate or modify any of the
Unacceptable Encumbrances; provided, however, that Seller shall, prior to
Closing, eliminate by paying, bonding around or otherwise discharging in a
manner satisfactory to Purchaser Unacceptable Encumbrances that are voluntarily
created by Seller (“Voluntary Unacceptable Encumbrances”) any mortgages, deeds
of trust, deeds to secure debt, mechanics’ liens or monetary judgments that
appear on the Title Commitment (“Monetary Liens”).  In the event Seller is
unable, unwilling or for any reason fails to eliminate or modify all of the
Unacceptable Encumbrances to the sole satisfaction of Purchaser (other than the
Voluntary Unacceptable Encumbrances and Monetary Liens required to be removed by
Seller in accordance with the preceding sentence), Purchaser may terminate this
Agreement by delivering notice thereof in writing to Seller by the earliest to
occur of (i) the Closing Date, (ii) five (5) days after Seller’s written notice
to Purchaser of Seller’s intent to not cure one or more of such Unacceptable
Encumbrances, or (iii) ten (10) days after the Unacceptable Encumbrance Notice,
in the event Seller does not timely respond thereto.  Upon a termination of this
Agreement pursuant to the immediately preceding sentence, the Earnest Money
shall be returned to Purchaser, without the consent or joinder of Seller being
required and notwithstanding any contrary instructions which might be provided
by Seller, and neither party shall have any further rights or obligations
hereunder other than the Surviving Obligations.

4.1.3

Survey.  Within thirty (30) days following the Effective Date, Purchaser shall
obtain, at its sole cost and expense, a current, as-built survey of the Property
prepared by a registered surveyor acceptable to Purchaser (the “Survey”), which
may be an update of the existing survey delivered by Seller to Purchaser
pursuant to Section 4.1 above.

4.1.4

Contracts.  Purchaser shall notify Seller prior to the expiration of the
Approval Period which of the “Contracts” (as defined below) Purchaser will
require Seller to cancel at Closing (the “Rejected Contracts”), and Seller
hereby agrees to cancel same not later than Closing, at Seller’s sole cost and
expense.  Additionally, any Contracts which are not assignable shall be the sole
responsibility of Seller, shall be cancelled by Seller on or before Closing, and
Seller shall and hereby agrees to indemnify Purchaser from any and all liability
relating thereto, which indemnification obligation expressly shall survive
Closing.  The following Contracts (“Assumed Contracts”) shall not be designated
as Rejected Contracts:  (i) yellow page advertising contract, and (ii) Otis
Elevator maintenance contract. Purchaser shall assume the obligations of Seller
under the Assumed Contracts arising from and after Closing.  Seller represents
and warrants that true, correct and complete copies of the Assumed Contracts,
including any amendments thereto or modifications thereof, are attached hereto
as Exhibit “I” and incorporated herein.

4.2

Inspection.  During the Approval Period, at any time and from time to time
during normal business hours (and thereafter through the Closing Date),
Purchaser may inspect, test, and survey: (a) the Property and, except as
hereafter provided, any and all portions thereof, including physical and
mechanical inspections, (b) all financial and other records pertaining to the
operation of the Property, including, but not limited to, all books, records,
documents, accounting and management reports of Seller,

--------------------------------------------------------------------------------

and (c) originals of all Leases and Contracts.  Notwithstanding the foregoing,
Purchaser must obtain Seller’s prior written approval of the scope and method of
any environmental testing or investigation (other than a Phase I environmental
site assessment, which shall require no consent or approval of any kind), prior
to Purchaser’s commencement of such inspections or testing, and no disturbance
or inspection of rented tenant spaces are permitted.  Seller shall cooperate in
good faith with Purchaser, Purchaser’s agents and independent contractors in
connection with all such inspections, tests and surveys, making available with
reasonable advance notice to Seller during normal business hours all relevant
personnel to answer any questions which Purchaser may have regarding the
Property.  Purchaser, at Purchaser’s sole expense, shall repair any and all
damage resulting from any of the tests, studies, inspections and investigations
performed by or on behalf of Purchaser pursuant to this Section 4.2, and
Purchaser shall indemnify, defend and hold Seller harmless from and against all
claims for bodily injury or property damage which may be asserted against Seller
arising out of the tests, studies, inspections and investigations performed by
Purchaser hereunder, which obligation of indemnification shall survive the
Closing or termination of this Agreement.  Notwithstanding the foregoing,
Purchaser shall have no liability with respect to matters relating to any
pre-existing conditions on the Property.  Prior to any entry onto the Property
by Purchaser or any of its agents, Purchaser shall furnish Seller with evidence
that Purchaser maintains a policy of general liability insurance providing
premises/operations coverage included under the per occurrence/general aggregate
coverage, having a combined single limit liability of not less than $3,000,000,
naming Seller as an additional insured.  All entries onto the Property by
Purchaser shall be preceded by not less than 24 hours prior notice to Henry
Halle, Manager of Olde Naples Self Storage South, LLC, by telephone (239)
285-1601.

4.3

Seller’s Representations and Warranties.

 

(a)

Seller represents and warrants to Purchaser that:

(i) Seller has the full right, power, and authority, without the joinder of any
other person or entity, to enter into, execute and deliver this Agreement, and
to perform all duties and obligations imposed on Seller under this Agreement,

(ii) neither the execution nor the delivery of this Agreement, nor the
consummation of the purchase and sale contemplated hereby, nor the fulfillment
of or compliance with the terms and conditions of this Agreement conflict with
or will result in the breach of any of the terms, conditions, or provisions of
any agreement or instrument to which Seller is a party or by which Seller or any
of Seller’s assets is bound,

(iii) there is no existing or pending (or to Seller’s knowledge threatened)
litigation affecting Seller or the Property,

(iv) Seller has no knowledge of, and has not received any written notice of, any
violation of any governmental requirements (including “Environmental
Requirements”, as defined below) concerning the Property, which have not been
remedied,

(v) Seller has no knowledge of, and has not received, with respect to the
Property, written notice from any governmental authority regarding, any change
to the zoning classification, any condemnation proceedings or proceedings to
widen or realign any street or highway adjacent to the Property or that
otherwise affects the Land or the Improvements,

(vi) the list of contracts attached hereto as Exhibit “E” (the “Contracts”), is
a true, correct and complete list of all service contracts, equipment leases
and/or maintenance agreements affecting the Property, and there are no other
such agreements affecting the Property,

--------------------------------------------------------------------------------

(vii) Seller is not a “foreign person” within the meaning of Sections 1445 and
7701 of the Internal Revenue Code of 1986, as amended,

(viii) except for those tenants in possession of the Property under written
leases for space in the Property, as shown on the rent roll attached hereto as
Exhibit “F” (the “Rent Roll”), and occupants of complimentary units listed on
the attached Exhibit “F-1” (“Complimentary Units”) there are no parties in
possession of, or claiming any possession to, any portion of the Property,

(ix) at Closing there will be no unpaid bills or claims in connection with any
repair of the Property by or on behalf of Seller that could result in the filing
of a lien against the Property,

(x) the Rent Roll (which is effective as of the date indicated thereon), and as
the same shall be updated and recertified at Closing by Seller, is and shall be
true, correct and complete in all material respects and no concessions,
discounts or other periods of free or discounted rent have been given other than
those reflected on such Rent Roll,

(xi) the financial statements delivered by Seller to Purchaser pursuant to
Section 4.1 hereof, and all other information delivered by Seller to Purchaser
pursuant to Section 4.1 hereof, are true, correct and complete in all material
respects,

(xii) Seller has no knowledge, and has received no notice, regarding any
environmental contamination on, at or adjacent to the Property,

(xiii) Seller has not received any written or verbal notice or request from any
insurance company or board of fire underwriters (or any organization exercising
functions similar thereto) requesting the performance of any work or alterations
with respect to the Property, except those as to which Seller has completed
remedial action which has been formally accepted as sufficient by such authority
or insurer,

(xiv) there are no employment agreements of any kind to which Seller is a party,
including union or collective bargaining agreements, which will be binding on
Purchaser after the Closing,

(xv) Seller has no knowledge of any material defects in the drainage systems,
foundations, roofs, walls, superstructures, plumbing, air conditioning and
heating equipment, electrical wiring, boilers, hot water heaters or other
portions of the Property, and to the best of Seller’s knowledge, the
Improvements were constructed substantially in accordance with the plans and
specifications for the construction thereof,

(xvi)  to the best of Seller’s knowledge, the Improvements are free from the
presence or suspected presence of any form of mold, including those producing
mycotoxins, specifically including, but not limited to, Aspergillus,
Penicillium, and Stachybotrys at levels requiring remediation.

(xvii) to the best of Seller’s knowledge, there are no underground storage tanks
located on or under the Property, there are no conditions on, at or relating to
the Property which are in non-compliance with “Environmental Requirements” (as
defined below), and there are no “Hazardous Materials” (as defined below) on, in
or under the Property in quantities that require reporting, investigation or
remediation under Environmental Requirements,

 

(xviii)

Seller has obtained all necessary certificates, licenses and other approvals,
governmental and otherwise, necessary for the operation of the Property and the
conduct of its

--------------------------------------------------------------------------------

business and all required zoning, building code, land use, environmental and
other similar permits or approvals, all of which are in full force and effect as
of the date hereof and not subject to revocation, suspension, forfeiture or
modification; and additionally, to the best of Seller’s knowledge, the Property
is legally compliant and conforming with all applicable zoning laws, rules and
regulations, and

 

(xix)

Seller is in compliance with the requirements of Executive Order No. 13224, 66
Fed. Reg. 49079 (Sept. 23, 2001) (the “Executive Order”) and other similar
requirements contained in the rules and regulations of the office of Foreign
Assets Control, Department of the Treasury (“OFAC”) and in any enabling
legislation or other Executive Orders or regulations in respect thereof (the
Executive Order and such other rules, regulations, legislation, or orders are
collectively called the “Foreign Asset Orders”).  Neither Seller nor any
beneficial owner of Seller (a) is listed on the Specially Designated Nationals
and Blocked Persons List maintained by OFAC pursuant to the Executive Order
and/or on any other list of terrorists or terrorist organizations maintained
pursuant to any of the rules and regulations of OFAC or pursuant to any other
applicable Foreign Asset Orders (such lists are collectively referred to as the
“OFAC Lists”) or (b) is a person who has been determined by competent authority
to be subject to the prohibitions contained in the Foreign Asset Orders; or (c)
is owned or controlled by, or acts for or on behalf of, any person on the OFAC
Lists or any other person who has been determined by competent authority to be
subject to the prohibitions contained in the Foreign Asset Orders, or any other
anti-terrorism or anti-money laundering laws or regulations, including, without
limitation, the Bank Secrecy Act, as amended, or the Money Laundering Control
Act of 1986, as amended.

 

Seller shall deliver a certificate to Purchaser at Closing recertifying all of
the foregoing representations and warranties to Purchaser as of the Closing
Date, such that all such representations and warranties shall be deemed made to
Purchaser as of the Closing Date.  All of the foregoing representations and
warranties expressly shall survive the Closing.

 

(b)

For purposes of this Agreement,  “Hazardous Materials” shall mean any substance
which is or contains (i) any “hazardous substance” as now or hereafter defined
in §101(14) of the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended (42 U.S.C. §9601 et seq.) (“CERCLA”) or any
regulations promulgated under CERCLA; (ii) any “hazardous waste” as now or
hereafter defined in the Resource Conservation and Recovery Act (42 U.S.C. §6901
et seq.) (“RCRA”) or regulations promulgated under RCRA; (iii) any substance
regulated by the Toxic Substances Control Act (15 U.S.C. §2601 et seq.);
(iv) gasoline, diesel fuel, or other petroleum hydrocarbons; (v) asbestos and
asbestos containing materials, in any form, whether friable or non‑friable;
(vi) polychlorinated biphenyls; (vii) radon gas; (viii) any radioactive
material, including any “source material”, “special nuclear material” or
“byproduct material”, as now or hereafter defined in 42 U.S.C. §2011 et seq.;
and (ix) any additional substances or materials which are now or hereafter
classified or considered to be hazardous or toxic under “Environmental
Requirements” (as defined below) or the common law, or any other applicable laws
relating to the Property. Hazardous Materials shall include, without limitation,
any substance, the presence of which on the Property, (A) requires reporting,
investigation or remediation under Environmental Requirements; (B) causes or
threatens to cause a nuisance on the Property or adjacent property or poses or
threatens to pose a hazard to the health or safety of persons on the Property or
adjacent property; or (C) which, if it emanated or migrated from the Property,
could constitute a trespass.  Further, for purposes of this Agreement,
“Environmental Requirements” shall mean all laws, ordinances, statutes, codes,
rules, regulations, agreements, judgments, orders, and decrees, now or hereafter
enacted, promulgated, or amended, of the United States, the states, the
counties, the cities, or any other political subdivisions in which the Property
is located, and any other political subdivision, agency or instrumentality
exercising jurisdiction over the owner of the Property, the Property, or the use
of the Property, relating to pollution, the protection or regulation of human
health, natural resources, or the environment, or the emission, discharge,
release or

--------------------------------------------------------------------------------

threatened release of pollutants, contaminants, chemicals, or industrial, toxic
or hazardous substances or waste or Hazardous Materials into the environment
(including, without limitation, ambient air, surface water, ground water or land
or soil).

4.4

Conditions Precedent to Closing.  It shall be a condition precedent to
Purchaser's obligations to consummate this transaction that (a) all
representations and warranties made herein by Seller are true and correct in all
respects as of the Closing Date, and all covenants made by Seller herein are
fully complied with, (b) as of the Closing Date, there shall exist no pending or
threatened actions, suits, arbitrations, claims, attachments, proceedings,
assignments for the benefit of creditors, insolvency, bankruptcy, reorganization
or other proceedings that could adversely affect the Property, including the
operation or value thereof, or Seller's ability to perform its obligations under
this Agreement, and (c) as of the Closing Date, there shall have been no
material adverse change in the Property, including the performance thereof,
failing which, Purchaser, at its option, and in addition to any other remedy
available, shall be entitled to terminate this Agreement and receive a return of
the Earnest Money.

5.

COVENANTS OF SELLER

 

5.1Insurance.  From the Effective Date through and including the Closing Date,
Seller agrees to keep the Property insured for its replacement cost under its
current policies against fire and other hazards covered by extended coverage
endorsement and carry commercial general liability insurance against claims for
bodily injury, death and property damage occurring in, on or about the Property,
in an amount not less than Three Million and no/100 Dollars ($3,000,000.00), and
to pay all premiums for such insurance prior to the applicable due dates.

 

5.2Operation of Property.  From the Effective Date through and including the
Closing Date, Seller agrees to operate and maintain the Property in the normal
course of business substantially in accordance with Seller's current practices
with respect to the Property, normal wear and tear excepted.

 

5.3Third-Party Contracts. From the Effective Date through and including the
Closing Date, Seller agrees to enter into only those third-party contracts which
are necessary to carry out its obligations under Section 5.2, which shall be on
market terms and cancellable on thirty (30) days written notice or less, without
payment of any fee or penalty.  Copies of all such contracts so entered into by
Seller shall be promptly provided by Seller to Purchaser.

 

5.4Leasing of Property.  From the Effective Date through and including the
Closing Date, Seller agrees not to (i) enter into any new leases, other than
month-to-month leases entered into on market terms, but without any discounts or
rental concessions, or (ii) amend, terminate or accept the surrender of any
existing leases, if any, or directly or indirectly grant any discounts or rental
concessions to any present or future tenant of the Property, without the prior
written consent of Purchaser which may be granted or withheld in Purchaser’s
sole discretion.  Seller represents and warrants to Purchaser that (i) no leases
have been or shall be entered into with any party that, directly or indirectly,
has an ownership interest in Seller, or is otherwise in any manner affiliated
with Seller (an "Affiliate"), and (ii) all existing leases, other than occupancy
arrangements as to Complimentary Units, have been (and all future leases shall
be) entered into only with third parties that are unknown to Seller, any
Affiliate of Seller, and their respective officers, directors, principals,
managers, members, partners, shareholders, agents and/or representatives.  All
Complimentary Units shall be vacated on or before Closing unless arrangements
are made by occupants for month to month rental of Complimentary Units from and
after Closing on market terms.

 

5.5Listing of Property for Sale.  From the Effective Date through and including
the Closing Date, Seller agrees to not list, verbally or in writing, the
Property with any broker or otherwise solicit or

--------------------------------------------------------------------------------

make or accept any offers to sell the Property or enter into any contracts or
agreements, including back-up contracts, regarding any disposition of the
Property.

 

5.6Obligation to Provide Notices.  Seller agrees to promptly provide Purchaser
with copies of any and all notices which Seller receives from and after the
Effective Date concerning (i) any proposed or threatened condemnation of the
Property, (ii) any alleged violations of the Property with respect to applicable
governmental laws or requirements, (iii) any litigation filed or threatened
against Seller or the Property, or (iv) any other matter that adversely affects,
or potentially could adversely affect, the Property.

 

6.
CLOSING

6.1

Closing.  Assuming that all conditions to closing have been satisfied and this
Agreement has not otherwise been terminated, the consummation of the transaction
contemplated hereby (the “Closing”) shall be held at the offices of the Escrow
Agent, located at the address set forth in Section 9.1 hereof, on the date (the
“Closing Date”) that is fifteen (15) days following the expiration of the
Approval Period.  Seller and Purchaser agree that the Closing shall be
consummated through an escrow closing with the Escrow Agent acting as escrow
agent, and neither party need be present at Closing.    

6.2

Possession.  Possession of the Property shall be delivered to Purchaser at the
Closing, subject only to tenants in possession under the Leases.

6.3

Proration.  All rents, other amounts payable by the tenants under the Leases, if
any, and all other income with respect to the Property for the month in which
the Closing occurs, to the extent collected by Seller on or before the Closing
Date, and real estate and personal property taxes and other assessments with
respect to the Property for the year in which the Closing occurs, shall be
prorated to the Closing Date, with Purchaser receiving the benefits and burdens
of ownership on the Closing Date.  To the extent any such rents, real estate
taxes, personal property taxes and other assessments with respect to the
Property are unknown or otherwise not accounted for at Closing Seller’s
obligation to pay its prorata share of said amounts (as calculated in accordance
with the previous sentence) to Purchaser shall survive Closing.  Should any
rollback or similar taxes be due and payable on or after Closing with respect to
the transaction contemplated hereby, such taxes shall be the sole responsibility
of Seller, and Seller hereby agrees to indemnify and hold Purchaser harmless
therefrom, which obligations of Seller expressly shall survive
Closing.  Utilities shall be canceled by Seller and reestablished in Purchaser’s
name on the Closing Date, if possible; otherwise utilities shall be prorated at
Closing.  Any amounts unpaid under the Contracts which Purchaser elects to
assume at Closing shall be prorated between Seller and Purchaser at Closing.  

(a)

If the Closing shall occur before rents and all other amounts payable by the
tenants under the Leases, if any, and all other income from the Property have
actually been paid for the month in which the Closing occurs, the apportionment
of such rents and other amounts and other income at Closing shall be upon the
basis of such rents, other amounts and other income actually received by Seller,
with Purchaser receiving the portion of all such rentals and other amounts
attributable to the period from and after Closing, which proration obligation
expressly shall survive Closing, and shall occur within ten (10) business days
following Closing.  For a period of sixty (60) days following Closing, if any
rents which are delinquent as of Closing are actually received by Purchaser, in
good funds, all such amounts shall first be applied to post‑closing rents and
other amounts due to Purchaser for the period from and after Closing, and the
balance shall be paid by Purchaser to Seller within thirty (30) days following
Purchaser’s receipt thereof, to the extent, and only to the extent of any rental
delinquencies owed by any such tenant to Seller for the period prior to
Closing.  Notwithstanding the foregoing provisions of this Section 6.3(a), all
rentals that are received by Purchaser more than sixty (60) days following
Closing shall be retained by Purchaser, and Seller shall have no rights with
respect thereto.  If, subsequent to the Closing, any rents or other income are

--------------------------------------------------------------------------------

actually received by Seller, Seller shall immediately remit the same, or
Purchaser’s prorata share thereof calculated as aforesaid, to Purchaser.  Seller
agrees that, after the Closing, it shall not file any eviction action in an
effort to collect any outstanding rents that remain owing to Seller after the
Closing.

(b)

If the Closing shall occur before the tax rate or the assessed valuation of the
Property is fixed for the then current year, the apportionment of taxes shall be
upon the basis of the tax rate for the preceding year, including all matters
appearing on the tax bill for such year, whether ad valorem or non-ad valorem,
applied to the latest assessed valuation.  The proration shall allow for any
available discount.  Subsequent to the Closing, when the tax rate and the
assessed valuation of the Property are fixed for the year in which the Closing
occurs, the parties agree to adjust the proration of taxes and, if necessary, to
refund or repay such sums as shall be necessary to effect such adjustment, which
obligation expressly shall survive Closing.

(c)

Seller shall pay all assessments, contributions, fees and related charges
required to be paid upon transfer of the Property pursuant to any declaration or
restriction affecting the Property.

(d)

In the event any prorations made at Closing pursuant to this Section 6.3 are
determined after Closing to be incorrect, the parties agree to promptly correct
such error.  

The terms and provisions of this Section 6.3 shall expressly survive Closing.

6.4

Closing Costs and Credits.  Purchaser shall pay, on the Closing Date, (a) any
escrow fees of the Escrow Agent, (b) all recording costs relating to the Deed,
(c) all title insurance costs relating to extended coverage and/or any
endorsements desired by Purchaser with respect to the Title Policy, (d) all
costs relating to the Survey, and (e) the fees of Purchaser’s counsel.  Seller
shall pay, on the Closing Date, (v) all costs relating to the termination of
Seller’s property management agreement, including any early termination fees,
(w) all title insurance costs relating to the base Title Policy in the amount of
the Purchase Price with Title Company to provide to Seller a “Butler Rebate” in
an amount of fifty percent (50%) of “agent share” of total title premiums, (x)
all applicable transfer taxes, grantor’s taxes, documentary stamp taxes and
similar charges relating to the transfer of the Property, (y) all costs and
expenses relating to retirement of any and all indebtedness secured by the
Property, including without limitation prepayment penalties, yield maintenance
fees, defeasance costs and the costs of recording all mortgage cancellations,
and (z) the fees of Seller’s counsel. Purchaser shall receive a credit at
Closing for all security deposits made by tenants under the Leases and for any
prepaid rents and other amounts related to months following the month in which
Closing occurs.  Additionally, on the Closing Date, Seller shall leave petty
cash in the amount of Three Hundred and no/100 Dollars ($300.00) on site at the
Property, which amount shall be reimbursed by Purchaser to Seller at Closing as
a credit in favor of Seller on the closing statement.

6.5

Seller’s Obligations at the Closing. At the Closing, or at such other time as
indicated below, Seller shall take such action as the Escrow Agent reasonably
requires to consummate the transactions made the subject of this Agreement and
shall deliver to Purchaser (or cause to be delivered to Purchaser) the
following:

(a)

Deed.  Special Warranty Deed (the “Deed”) conveying the Land and the
Improvements to Purchaser, in the form attached to this Agreement as Exhibit
“B”, subject only to the Permitted Encumbrances.  If the description of the Land
provided with the Survey is different from the description on Exhibit “A”, at
Purchaser’s request, Seller shall also provide, in addition to the Deed, a quit
claim deed to Purchaser using the description on the Survey.

--------------------------------------------------------------------------------

(b)

Assignment of Personal Property, Service Contracts, Warranties and Leases.  An
Assignment of Personal Property, Service Contracts, Warranties and Leases (the
“Assignment”), in the form attached to this Agreement as Exhibit “C”.

(c)

Evidence of Authority.  Such organizational and authorizing documents of Seller
as shall be reasonably required by the Escrow Agent to evidence Seller’s
authority to consummate the transactions contemplated by this Agreement.

(d)

Foreign Person.  An affidavit of Seller certifying that Seller is not a “foreign
person,” as defined in the federal Foreign Investment in Real Property Tax Act
of 1980, and the 1984 Tax Reform Act, as amended.

(e)

Leases.  The originals of all of the Leases.

(f)

Contracts.  The originals of all of the Contracts other than Rejected Contracts,
and evidence that all Rejected Contracts have been cancelled.

(g)

Termination of Management Agreement.  Evidence of the termination of any and all
management agreements affecting the Property, effective as of the Closing Date,
and duly executed by Seller and the property manager.  

(h)

Affidavit.  An affidavit in the form required by the Escrow Agent to remove any
standard exceptions from the Title Policy, including mechanics’ liens, parties
in possession and similar matters, together with a GAP Indemnity.

(i)

Reaffirmation Certificate.  A reaffirmation certificate in accordance with the
provisions of Section 4.3(a).

(j)

Title Policy.  The Title Policy, issued by the Escrow Agent on behalf of the
Title Company, in the form required by this Agreement; provided that in the
event the Title Policy is not available at Closing, then the Escrow Agent shall
provide Purchaser at Closing, at Purchaser’s option, with either (i) a “marked
title commitment”, committing to issue the Title Policy in the form required by
this Agreement, or (ii) a proforma owner’s title policy, with the Title Policy
to be delivered to Purchaser as promptly after Closing as reasonably possible.

(k)

Seller’s Closing Statement.  Seller shall execute and deliver to the Title
Company a Seller’s Closing Statement, in conformity with the terms of this
Agreement, and otherwise in form satisfactory to Seller.

6.6

Purchaser’s Obligations at the Closing.  At the Closing, Purchaser shall deliver
to the Escrow Agent the following:

(a)

Purchase Price.  The Purchase Price (net of Earnest Money to be applied against
the Purchase Price, and subject to adjustment in connection with prorations,
credits and charges hereunder), payment of which shall be made by wire transfer
of immediately available funds to the account of the Escrow Agent.

(b)

Evidence of Authority.  Such organizational and authorizing documents of
Purchaser as shall be reasonably required by the Escrow Agent to evidence
Purchaser’s authority to consummate the transactions contemplated by this
Agreement.

--------------------------------------------------------------------------------

(c)

Purchaser’s Closing Statement.  Purchaser shall execute and deliver to the Title
Company a Purchaser’s Closing Statement, in conformity with the terms of this
Agreement, and otherwise in form satisfactory to Purchaser.

7.
RISK OF LOSS

7.1

Condemnation.  If, prior to the Closing, action is initiated to take all or any
portion of the Property, by eminent domain proceedings or by deed in lieu
thereof, Purchaser may either at or prior to Closing (a) terminate this
Agreement, in which event the Earnest Money shall be refunded to Purchaser,
without the consent or joinder of Seller being required and notwithstanding any
contrary instructions which might be provided by Seller, and neither party shall
have any further rights or obligations hereunder, other than the Surviving
Obligations, or (b) consummate the Closing, in which latter event all of
Seller’s assignable right, title and interest in and to the award of the
condemning authority shall be assigned to Purchaser at the Closing and there
shall be no reduction in the Purchase Price.

7.2

Casualty.  Seller assumes all risks and liability for damage to or injury
occurring to the Property by fire, storm, accident, or any other casualty or
cause until the Closing has been consummated.  If the Property suffers any
damage equal to or in excess of Seventy Five Thousand and no/100 Dollars
($75,000.00) prior to the Closing from fire or other casualty, Purchaser may
either at or prior to Closing (a) terminate this Agreement, in which event the
Earnest Money shall be refunded to Purchaser, without the consent or joinder of
Seller being required and notwithstanding any contrary instructions which might
be provided by Seller, and neither party shall have any further rights or
obligations hereunder, other than the Surviving Obligations, or (b) consummate
the Closing, in which latter event all of Seller’s right, title and interest in
and to the proceeds of any insurance covering such damage, and including any and
all rent loss insurance proceeds relating to the period from and after the
Closing Date, shall be assigned to Purchaser at the Closing and Purchaser shall
receive a credit against the Purchase Price at Closing in an amount equal to the
sum of (i) Seller’s deductible under its insurance policy and (ii) the amount of
any uninsured or underinsured loss.  If the Property suffers any damage less
than Seventy Five Thousand and no/100 Dollars ($75,000.00) prior to the Closing,
Purchaser will consummate the Closing and accept the assignment of the proceeds
of any insurance covering such damage, including any and all rent loss insurance
proceeds relating to the period from and after the Closing Date, plus receive a
credit against the Purchase Price in an amount equal to the sum of (i) Seller’s
deductible under its insurance policy, and (ii) the amount of any uninsured or
underinsured loss, and there shall be no other reduction in the Purchase Price.

8.
DEFAULT

8.1Breach by Seller.  Subject to Section 8.3 below, in the event that Seller
breaches any of its covenants, representations or warranties set forth in this
Agreement, including failure by Seller to consummate this Agreement, Purchaser
shall be entitled to either (i) pursue the remedy of specific performance of
Seller’s obligations under this Agreement; provided, however, that in the event
specific performance for any reason is not available, then Purchaser shall be
entitled to recover damages from Seller as described in Section 8.1(ii) below,
or (ii) terminate this Agreement, receive a refund of the Earnest Money, and
pursue an action against Seller to recover any and all damages incurred directly
or indirectly by Purchaser and/or any affiliates of Purchaser in connection with
the transaction contemplated by this Agreement, excluding any claim for
consequential damages, punitive damages or lost profits, which claims are
expressly waived.

8.2Breach by Purchaser. Subject to Section 8.3 below, in the event that
Purchaser breaches any of its covenants, representations or warranties set forth
in this Agreement, including failure by

--------------------------------------------------------------------------------

Purchaser to consummate this Agreement, Seller, as its sole and exclusive
remedy, may terminate this Agreement and thereupon shall be entitled to receive
the Earnest Money as liquidated damages (and not as a penalty).  Seller and
Purchaser have made this provision for liquidated damages because it would be
difficult to calculate, on the date hereof, the amount of actual damages for
such breach, and Seller and Purchaser agree that the Earnest Money represents a
reasonable forecast of such damages.

8.3Notice and Cure.  In the event Seller or Purchaser fails to perform any of
its obligations under this Agreement, the non-defaulting party shall provide the
defaulting party with notice and five (5) days to cure such default, prior to
pursuing any remedies available with respect to such default; provided, however,
that (i) no such notice and cure shall be provided with respect to a party’s
default in failing to timely close, or with respect to any party’s anticipatory
breach of this Agreement, and (ii) in no event shall any such notice and cure
period result in an extension of the Closing Date.

9.
MISCELLANEOUS

9.1

Notices.  All notices, demands and requests which may be given or which are
required to be given by either party to the other, and any exercise of a right
of termination provided by this Agreement, shall be in writing and shall be
deemed effective either:  (a) on the date personally delivered to the address
below, as evidenced by written receipt therefor, whether or not actually
received by the person to whom addressed; (b) on the third (3rd) business day
after being sent, by certified or registered mail, return receipt requested,
addressed to the intended recipient at the address specified below; (c) on the
first business day after being deposited into the custody of a nationally
recognized overnight delivery service such as Federal Express Corporation,
addressed to such party at the address specified below, or (d) on the date
delivered by facsimile to the respective numbers specified below, provided
confirmation of facsimile is received and further provided any such facsimile
notice shall be sent by one of the other permitted methods of providing notice
on the next succeeding business day.  For purposes of this Section 9.1, the
addresses of the parties for all notices are as follows (unless changed by
similar notice in writing given by the particular party whose address is to be
changed):

If to Seller:

Olde Naples Self Storage South, LLC

516 Turtle Hatch Lane

Naples, Florida 34103

Attn: Henry Halle

Tel:  (239) 285-1601

 

with a copy to:

Greene Hamrick Quinlan & Schermer, P.A.

601 12th Street West

Bradenton, Florida 34205

Attn: Robert F. Greene, Esq.

Tel:  (941) 747-1871

 

If to Purchaser:

SST IV Acquisitions, LLC

10 Terrace Road 

Ladera Ranch, CA 92694 

Attn: H. Michael Schwartz

Tel:  (949) 429-6600

Fax: (949) 429-6606

 

with copies to:

SST IV Acquisitions, LLC

8235 Douglas Avenue, #815

--------------------------------------------------------------------------------

Dallas, Texas 75225

Attn: Wayne Johnson

Tel:  (214) 217-9797

Fax: (949) 429-6606; and

 

Mastrogiovanni Mersky & Flynn, P.C.
2001 Bryan Street, Suite 1250Dallas, Texas 75201
Attn:  Charles Mersky, Esq.
Tel:  (214) 922-8800
Fax:  (214) 922-8801

 

If to Escrow Agent:

Fidelity National Title

4400 MacArthur Blvd., Suite 200

Newport Beach, California 92660 

Attn: Bobby Grich

Tel: (949) 413-1358

 

with copy to:

Fidelity National Title

555 S. Flower St., Suite 4420 

Los Angeles, California 90071 

Attn: Jessica Avila

Tel: (213) 452-7132

Fax: (213) 452-7152

 

9.2

Real Estate Commissions.  Pursuant to a separate written agreement, Seller has
agreed to pay MJ Partners Self Storage Group (“Broker”) a real estate commission
upon consummation of the transaction contemplated by this Agreement.  Except for
Seller’s agreement with Broker, neither Seller nor Purchaser has authorized any
broker or finder to act on any party’s behalf in connection with the sale and
purchase hereunder and neither Seller nor Purchaser has dealt with any broker or
finder purporting to act on behalf of any other party.  Purchaser agrees to
indemnify, defend and hold harmless Seller from and against any and all claims,
losses, damages, costs or expenses of any kind or character arising out of or
resulting from any agreement, arrangement or understanding alleged to have been
made by Purchaser or on Purchaser’s behalf with any broker or finder in
connection with this Agreement or the transaction contemplated hereby.  Seller
agrees to indemnify, defend and hold harmless Purchaser from and against any and
all claims, losses, damages, costs or expenses of any kind or character arising
out of or resulting from any agreement, arrangement or understanding alleged to
have been made by Seller or on Seller’s behalf with any broker or finder in
connection with this Agreement or the transaction contemplated hereby, including
Broker.  Notwithstanding anything to the contrary contained herein, this Section
9.2 shall survive the Closing or any earlier termination of this Agreement.

 

9.3

Entire Agreement. This Agreement embodies the entire agreement between the
parties relative to the subject matter hereof, and there are no oral or written
agreements between the parties, nor any representations made by either party
relative to the subject matter hereof, which are not expressly set forth herein.

9.4

Amendment.  This Agreement may be amended only by a written instrument executed
by the party or parties to be bound thereby.

9.5

Headings.  The captions and headings used in this Agreement are for convenience
only and do not in any way limit, amplify, or otherwise modify the provisions of
this Agreement.

--------------------------------------------------------------------------------

9.6

Time of Essence.  Time is of the essence of this Agreement; however, if the
final date of any period which is set out in any provision of this Agreement
falls on a Saturday, Sunday or legal holiday under the laws of the United States
or the State of Florida, then, in such event, the final date of such period
shall be extended to the next day which is not a Saturday, Sunday or legal
holiday.

9.7

Governing Law; Venue.  This Agreement shall be governed by the laws of the State
of Florida and the laws of the United States pertaining to transactions in such
State. Exclusive venue for any legal action between the parties shall be in
State Court having jurisdiction in Collier County, Florida.

9.8

Successors and Assigns; Assignment.  This Agreement shall bind and inure to the
benefit of Seller and Purchaser and their respective heirs, executors,
administrators, personal and legal representatives, successors and permitted
assigns.  Notwithstanding anything contained in this Agreement to the contrary,
Purchaser shall be entitled to assign this Agreement, without Seller’s consent,
one or more times, to (i) an affiliate of Purchaser, (ii) an entity in which
Strategic Storage Operating Partnership II, L.P., a Delaware limited
partnership, Strategic Storage Trust II, Inc., a Maryland corporation, SS Growth
Operating Partnership, L.P., a Delaware limited partnership, Strategic Storage
Growth Trust, Inc., a Maryland corporation, , Strategic Storage Trust IV, Inc.,
a Maryland corporation, and/or Strategic Storage Operating Partnership IV, L.P.,
a Delaware limited partnership, has a direct or indirect ownership interest,
(iii) a real estate investment trust of which Purchaser or an affiliate of
Purchaser is the external advisor, or (iv) a Delaware statutory trust of which
Purchaser or an affiliate of Purchaser is the signatory trustee; provided,
however, that, until the consummation of the Closing, no such assignment shall
release or relieve Purchaser of any liability hereunder.  Additionally, Seller
shall be prohibited from assigning all or any portion of its rights under this
Agreement, including its rights in and to the Earnest Money.

9.9

Invalid Provision.  If any provision of this Agreement is held to be illegal,
invalid or unenforceable under present or future laws, such provision shall be
fully severable; this Agreement shall be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part of this
Agreement; and, the remaining provisions of this Agreement shall remain in full
force and effect and shall not be affected by such illegal, invalid, or
unenforceable provision or by its severance from this Agreement.

9.10

Attorneys’ Fees.  In the event it becomes necessary for either party hereto to
file suit to enforce this Agreement or any provision contained herein, the party
prevailing in such suit shall be entitled to recover, in addition to all other
remedies or damages, as provided herein, reasonable attorneys’ fees incurred in
such suit up to and including appellate levels and fees to determine and collect
fees.

9.11

Multiple Counterparts.  This Agreement may be executed in a number of identical
counterparts which, taken together, shall constitute collectively one agreement;
and in making proof of this Agreement, it shall not be necessary to produce or
account for more than one such counterpart with each party’s
signature.  Facsimile and/or electronic signature pages shall be effective for
purposes of this Section 9.11.

9.12

Effective Date.  For purposes of this Agreement, the “Effective Date” shall mean
the later of the dates that this Agreement has been executed by Seller and
Purchaser, as indicated on the signature page hereof, unless this Agreement is
executed by Seller and Purchaser on the same date, in which event such same date
shall constitute the Effective Date.

9.13

Exhibits.  The following schedules and exhibits are attached to this Agreement
and incorporated herein by this reference and made a part hereof for all
purposes:

(a)

Schedule A, List of Due Diligence Documents

--------------------------------------------------------------------------------

(b)Exhibit A, Legal description of the Land

(c)Exhibit B, Form of the Deed

(d)Exhibit C, Form of the Assignment

(e)Exhibit D, List of Personal Property

(f)Exhibit E, List of Contracts

(g)Exhibit F, Rent Roll

(h)Exhibit F-1, Complimentary Units

(i)Exhibit G, Digital Assets

(j)Exhibit H, Letter of Representation

(k)Exhibit I, Copies of Assumed Contracts

9.14

Tax-Deferred Exchange.  Each party will, upon request by the other party,
cooperate as reasonably required to assist the other party in facilitating a
tax-deferred exchange.  Notwithstanding the foregoing, neither party will be
required to undertake or incur any liabilities or obligations or expend any sums
of money in connection with a proposed tax-free exchange for the benefit of the
other party.

9.15Confidentiality.  Seller and Purchaser hereby covenant and agree that, at
all times after the Effective Date and continuing after the Closing, unless
consented to in writing by the other party (which consent may be granted or
withheld in the sole discretion of the party whose consent is being requested),
no press release or other public disclosure concerning this transaction shall be
made by or on behalf of Seller or Purchaser which discloses the Purchase Price
or any other economic terms of this transaction, and each party agrees to use
best efforts to prevent disclosure of any such restricted information by any
third party.  Notwithstanding the foregoing, (i) each party shall be entitled to
make disclosures concerning this Agreement and materials provided hereunder to
its lenders, attorneys, accountants, employees, agents and other service
professionals as may be reasonably necessary in furtherance of the transactions
contemplated hereby, (ii) Purchaser shall be entitled to make disclosures
concerning this transaction and materials provided hereunder to its potential
debt and equity sources, and (iii) each party shall be entitled to make such
disclosures concerning this Agreement and materials provided hereunder as may be
necessary to close this transaction, and/or, to comply with (a) any court order,
(b) the directive of any applicable governmental authority, or (c) any
applicable securities law, rule and/or regulation.  The provisions of this
Section 9.15 shall survive Closing or any termination of this Agreement.

9.16

Independent Consideration.  Contemporaneously with the execution hereof,
Purchaser shall deliver to Seller the sum of One Hundred and no/100 Dollars
($100.00), representing independent consideration for the Approval Period and
Purchaser’s right to terminate this Contract during the Approval Period.

9.17

As-Is.  Notwithstanding anything to the contrary contained in this Agreement,
but subject to Seller’s representations and warranties set forth in this
Agreement and in the documents to be executed by Seller at Closing, Purchaser
shall acquire the Property from Seller at Closing in its then “as-is, where is”
condition, without any other representations or warranties from Seller, express
or implied, including any warranty of merchantability, habitability or fitness
for a particular purpose.

--------------------------------------------------------------------------------

9.18

Non-Competition.  Seller shall deliver a non‑compete agreement (the “Non-Compete
Agreement”) to Purchaser at Closing in form and content satisfactory to
Purchaser executed by Seller, Henry Halle III, Mark K. Rasmus, Richard J. Gomez,
Simone C. Lutgert and Bruce J. Gomez (collectively, the “Restricted
Parties”).  The Non-Compete Agreement shall provide that neither the Restricted
Parties nor any of their respective principals, partners, members, managers,
directors, officers, shareholders and/or affiliates may directly or indirectly
develop, own, lease, manage or operate a self storage facility for a period of
three (3) years subsequent to the Closing within a three (3) mile radius of the
Property.

9.19Cooperation with Purchaser’s Auditors and SEC Filing Requirements.  From the
Effective Date through and including seventy five (75) days after the Closing
Date, Seller shall provide to Purchaser (at Purchaser’s expense) copies of, or
shall provide Purchaser access to, the books and records with respect to the
ownership, management, maintenance and operation of the Property and shall
furnish Purchaser with such additional information concerning the same as
Purchaser shall reasonably request and which is in the possession or control of
Seller, or any of its affiliates, agents, or accountants, to enable Purchaser or
its assignee, to file its or their Form 8-K, if, as and when such filing may be
required by the Securities and Exchange Commission (“SEC”).   At Purchaser’s
sole cost and expense, Seller shall allow Purchaser’s auditor (BDO USA, LLP or
any successor auditor selected by Purchaser) to conduct an audit of the income
statements of the Property for the calendar year prior to Closing (or to the
date of Closing) and the two (2) prior years, and shall cooperate (at no cost to
Seller) with Purchaser’s auditor in the conduct of such audit. In addition,
Seller agrees to provide to Purchaser’s auditor a letter of representation
substantially in the form attached hereto as Exhibit “H” (the “Representation
Letter”), and, if requested by such auditor, historical financial statements for
the Property, including income and balance sheet data for the Property, whether
required before or after Closing. Without limiting the foregoing, (i) Purchaser
or its auditor may audit Seller’s operating statements of the Property, at
Purchaser’s expense, and Seller shall provide such documentation as Purchaser or
its auditor may reasonably request in order to complete such audit, (ii) Seller
shall furnish to Purchaser such financial and other information as may be
reasonably required by Purchaser to make any required filings with the SEC or
other governmental authority; provided, however, that the foregoing obligations
of Seller shall be limited to providing such information or documentation as may
be in the possession of, or reasonably obtainable by, Seller,  or its agents and
accountants, at no cost to Seller, and in the format that Seller (or
its affiliates, agents or accountants) have maintained such information, and
(iii) Seller and Purchaser acknowledge and agree that the Representation Letter
is not intended to expand, extend, supplement or increase the representations
and warranties made by Seller to Purchaser pursuant to the terms and provisions
of this Agreement or to expose Seller to any risk of liability to third parties

 

The provisions of this Section 9.19 shall survive Closing.

 

9.20Force Majeure.  Notwithstanding anything contained herein to the contrary,
Purchaser shall not be in default under this Agreement and Seller shall not have
a right to terminate this Agreement for delay in performing hereunder by
Purchaser if such delay is caused by conditions beyond Purchaser’s control,
including, but not limited to, acts of God, government restriction, wars,
insurrections and/or any other cause beyond the reasonable control of Purchaser
(including mechanical, electronic, or communication failure), and any period for
Purchaser’s performance hereunder shall be extended by one day for each day of
delay caused by events described above in this Section 9.20.

 

9.21Environmental.  In the event that Purchaser determines, prior to Closing,
that there are conditions on, at or relating to the Property which are in
non-compliance with Environmental Requirements or the possibility that Hazardous
Materials may exist on or under the Property that will require remediation under
any applicable federal or state laws, then, notwithstanding anything to the
contrary contained herein, Purchaser may terminate this Agreement on or before
the Closing Date upon written notice to Seller, in which event, the Earnest
Money shall be immediately returned to Purchaser, without the consent or joinder
of Seller being required and notwithstanding any instructions to the contrary
which might be provided by

--------------------------------------------------------------------------------

Seller, and thereafter neither party hereto shall have any further rights or
obligations under this Agreement except for the Surviving Obligations.

 

 

 

 

[Signature page to follow and remainder of page intentionally left blank]




--------------------------------------------------------------------------------

Executed to be effective as of the Effective Date.

SELLER:

 

Olde Naples Self Storage South, LLC,

a Florida limited liability company

 

By: /s/ Henry Halle

Name: Henry Halle

Title: Manager

 

Date: June 6, 2018

 

 

PURCHASER:

 

SST IV Acquisitions, LLC, a Delaware limited liability company

 

By: /s/ Michael. S McClure

Name: Michael S. McClure

Title: President

 

Date: June 6, 2018

 

 

 

The undersigned Escrow Agent hereby acknowledges receipt of (i) a fully executed
copy of this Agreement on the  6th day of June 2018, and (ii) the $250,000.00
earnest money deposit on the 8th day of June, 2018, and agrees to hold and
dispose of the Earnest Money in accordance with the provisions of this
Agreement.  Seller and Purchaser hereby designate the Escrow Agent as the “Real
Estate Reporting Person” with respect to the transaction contemplated by this
Agreement, for purposes of compliance with Section 6045(e) of the Tax Reform Act
of 1986, as amended, and the Escrow Agent, by its execution below, hereby
accepts such designation.

 

ESCROW AGENT:

 

Fidelity National Title

 

By: /s/ Jessica Avila        

Name: Jessica Avila      

Title: Escrow Officer